Order entered January 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01199-CR

                                  MARK MCCAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00694-K

                                            ORDER
       On September 11, 2013, this Court ordered Janice Garrett, official court reporter of the

Criminal District Court No. 4, to coordinate with all court reporters who recorded proceedings in

the case and to file the complete record in this appeal. We ordered that the complete record be

filed by November 15, 2013. On September 24, 2013, we received a letter from court reporter

Kendra Thibodeaux stating she recorded two volumes of the proceedings. The letter further

states that due to a malfunction of the court reporting equipment, the portion of the trial in which

the verdict was read in open court was not recorded.

       The trial court’s docket sheet reflects that proceedings were held in this case on May 16,

2013, and June 11 through 19, 2012. Jury deliberation was on June 21, 2012 and appellant was

found guilty as charged. The docket sheet also reflects that sentence was imposed in open court
on July 27, 2012. On January 7, 2013, this Court received an 11-volume reporter’s record that

shows proceedings on May 16, 2012; June 8, 2012; and June 15, 2012; June 19, 2012. There are

also six volumes prepared by court reporter Janice Garrett that reflect dates of June 11 through

21, 2012. Included is the sentencing volume, which also reflects the dates of June 11 through 21,

2012 despite the fact that the docket sheet and the trial court’s judgment reflect that sentence was

imposed on July 27, 2012. The Court has also received a supplemental reporter’s record

prepared by court reporter Laura Weed from proceedings on June 18, 2012. The Court has not

received any other reporter’s record volumes nor were State’s Exhibit nos. 1 and 30 filed with

the record.

       It appears the record is complete, except for the two exhibits and the receipt of the jury’s

verdict.   Accordingly, this Court ORDERS the trial court to make findings regarding the

following:

             Apart from the receipt of the jury’s verdict, whether there were any other hearings

              recorded for which the record has not yet been filed.

             If the trial court determines there were other hearings recorded, the trial court shall

              next make findings regarding: (1) the name of the court reporter who recorded the

              proceedings; (2) whether the notes of the hearings are available; and (3) the date by

              which the record will be filed.

             As to the hearing at which the jury’s verdict was received, the trial court shall

              determine whether the parties can agree on a substituted record.

       We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court by FEBRUARY 14, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominque Collins Presiding Judge, Criminal District Court No. 4; Cornelius

Jennings, Court Coordinator, Criminal District Court No. 4; Barbie Murphy, Chief Clerk,

Criminal District Court No. 4; court reporters Janice Garrett, Kendra Thibodeaux, and Laura

Weed; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated on February 14, 2014 or when the findings are received.


                                                    /s/     LANA MYERS
                                                            JUSTICE